Case 2:16-cv-07721-BRM-JAD Document 260 Filed 08/26/19 Page 1 of 1 PageID: 5751



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                       MINUTES

 Judge: BRIAN R. MARTINOTTI                                         Date: 08/26/2019
 Court Reporters: Megan McKay Soule                                 Civil No: 16-7721
                  Joanne Sekella

 Title of the Case:

 ADAPT PHARMA OPERATIONS LIMITED
 v.
 TEVA PHARMACEUTICALS INC.
 et al,

 Appearances:

 Attorneys for Plaintiff(s):
 J. Brugh Lower, Jessamyn S. Berniker, Ana C. Reyes, David M. Krinsky,
 Kevin D. Hoagland-Hanson, & Charles H. Chevalier

 Attorneys for Defendant(s):
 John C. Rozendaal, Paul A. Ainsworth, Michael Joffre, Liza Walsh & Hector D. Ruiz

 Nature of Proceedings: (Bench Trial)
 Trial commenced before the Hon. Brian R. Martinotti
 Opening Statements: John C. Rozendaal on behalf of Defendant(s)
                         Jessamyn S. Berniker on behalf of Plaintiff(s)
 Limor Zahavi sworn on behalf Defendants (deposition used)
 Hebrew Interpreters, Meir Turner & Ari Allan Schnall (stand-by only)
 Lunch Recess (12:15 pm – 1:00 pm)
 Dr. Mark Merlin sworn on behalf of Defendants (deposition used)
 Trial without jury adjourned until 08/27/19 @ 8:30 a.m.


                                                     Lissette Rodriguez, Courtroom Deputy
                                                     to the Honorable Brian R. Martinotti. USDJ


 Time Commenced: 9:15 am
 Time Concluded: 4:15 pm
